Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-17-00566-CV

                                Tom FATJO, Jr.,
                                   Appellant

                                       v.

                    ANDREWS KURTH KENYON LLP,
                             Appellee

           From the 216th Judicial District Court, Kerr County, Texas
                           Trial Court No. 15425A
                Honorable N. Keith Williams, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED February 28, 2018.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice